﻿I consider it a great privilege to convey to the President, on behalf of the delegation of Pakistan, our sincere congratulations on his election as President of the forty-third session of the General Assembly. My delegation looks forward to working under his guidance to ensure the success of this session. The many complex issues on its agenda demand the qualities of leadership, diplomatic skill and experience which the President so indisputably commands.
May I also convey our deep appreciation, through the President, to his predecessor, Mr. Peter Florin, the Deputy Foreign Minister of the German Democratic Republic, who conducted the forty-second session of the General Assembly in an exemplary manner.
The delegation of Pakistan welcomes yet another occasion to extend heartiest congratulations to the Secretary-General, His Excellency Javier Perez de Cuellar, for his dedicated efforts and tireless endeavours, year after year, to promote the aims and objectives of this Organization in strengthening the foundations of peace and security around the globe.
His faith in the role of this Organization as an instrument of international peace and security has never wavered. No challenge, howsoever grave or forbidding, has ever dimmed his resolve or led him to doubt the capacity of the United Nations to meet it. The fruits of his patience and perseverance are manifest. They bring the United Nations to the centre of the world stage, where it clearly belongs and where conflicts that appeared intractable are moving towards solutions through the direct or indirect efforts of its Secretary-General.
The forty-third session of the General Assembly promises to be more productive and more lively than those that preceded it. Profound changes have taken place in the world situation and we are keenly aware of the contribution which the United Nations has made to the improvement of the international climate. No one was more conscious of this welcome trend than our late President Mohammad 7ia-ul-Hact. He had made up his mind to lead the Pakistan delegation himself to pay a personal tribute to the Secretary-General and to this Organization in a year when a wave of peace was steadily moving across the globe and controlling the fires of conflict and confrontation. Alas, we lost President Zia-ul-Haa in а tragic incident before he could fulfil his desire.
As we look around we see dramatic reversals of the proposition that political problems can be solved by the use of military force. Our international system itself offers the strongest disincentive to adventures of this kind. Indeed, the war weariness and attrition that attend protracted conflicts have provided a fresh impulse to the peace-keeping instruments of the United Nations. There is a resurgence of faith in this Organization and a new commitment to the purposes and principles of the Charter. Welcome signs of support to the United Nations are emerging from those powerful sources that can either help to build it into a genuine instrument of international peace and security or to relegate it to the hack water of a forum for rhetoric and sterile debate. It was the Secretary-General who said in one of his earlier reports that a modicum of co-operation between the super-Powers was indispensable for the smooth functioning of this world Organization. 
It appears to us that a beginning has been made towards the kind of co-operation between the two super-Powers that the Secretary-General had in view. The world situation has greatly improved as a result of the summit meetings between President Reagan and General Secretary Mikhail Gorbachev. The United Nations is already a beneficiary of the lowering of tensions between the two super-Powers. The signing of the Treaty between the Union of Soviet Socialist Republics and the United States of America on the Elimination of Their Intermediate-Range and Shorter-Range Missiles - the INF Treaty - is a historic achievement which needs to be celebrated and applauded by the international community. It marks the beginning of a great forward movement in the collective effort to rid our planet of the prospect of annihilation in a nuclear holocaust and to reduce, if not eliminate, conventional armaments, everywhere.
This could be a memorable year for the United Nations. All of us, and the Secretary-General in particular, can take legitimate pride in its crucial role in contributing to the Soviet withdrawal from Afghanistan, in bringing about a truce between Iran and Iraq, in the emerging settlement in Namibia and in promising developments in Kampuchea, Western Sahara, Central America and Cyprus. We hope that the time is not far off when the seemingly intractable problems of the Middle East will also succumb to an irresistible process of peace which has been set afoot as a result of these achievements.
While we are entitled to welcome and celebrate the ascendancy of the spirit of peace over our globe, we must not forget that many of the peace processes in which our optimism is rooted need continuous and careful tending by this world body if the consummations we so devoutly desire are to be realized.
In our immediate neighbourhood, the signing of the Geneva Accord on Afghanistan has laid the foundations of peace in that war-torn land. The entire international community is anxiously awaiting the complete withdrawal of Soviet troops by 15 February next year. We hope that this withdrawal will be completed in accordance with the time-table laid down in the Geneva Agreement.
The Secretary-General has rightly observed in his annual report that; "The conclusion of the Geneva Accords in April represented a major stride in the effort to secure a peaceful solution of the situation relating to Afghanistan and provide a basis for the exercise by all Afghans of their right to self-determination." (A/43/1, p. 2) We must recognize the fact that the Geneva Accords, which address the external aspects of the Afghanistan issue, have not restored peace in that land. The internal conflict continues to rage. Millions of Afghans who took refuge in Pakistan and Iran will not return to their homeland until peace is restored. A comprehensive political settlement of the Afghanistan problem has yet to be achieved. Central to such a settlement is the exercise of the right of the Afghan people to self-determination.
Pakistan has been most profoundly affected by the consequences of the conflict in Afghanistan. It has been host to more than 3 million Afghans who have sought refuge on its soil from the cruel and protracted conflict in their own country. By accommodating these afflicted and courageous people and by providing them food and shelter with generous assistance from the international community, we have tried to fulfil a humanitarian obligation towards a neighbour in distress and agony. The conflict will not end for these refugees and, therefore, not for Pakistan, for their sufferings are our sufferings, until conditions inside Afghanistan permit them to return to their home safely and in dignity. 
We await anxiously the complete withdrawal of Soviet troops from Afghanistan and the beginning of the process of intra-Afghan dialogue for the establishment of a broad-based interim government. This alone will make it possible for peace to be restored, enabling the Afghan refugees to return, and the Afghan people to exercise their sacred right to self-determination.
After the loss of over a million Afghan lives and the exodus of more than 5 million Afghan refugees to Pakistan and Iran, a vast effort will be required for the repatriation and rehabilitation of the refugees and for the reconstruction of their war-torn country. We value the appointment of Prince Sadruddin as United Nations Special Co-ordinator for Economic and Humanitarian Assistance to the people of Afghanistan. We trust that this purely humanitarian endeavour will not be used by interested parties for political ends.
It is a matter of profound concern to us that our frontiers and airspace have been frequently violated. These violations have continued after the signing of the Geneva Agreements. On several occasions, the intruding aircraft have penetrated deeper than ever into our airspace. About 387 air and ground violations, causing 40 deaths and injuries to 114 persons, have been registered since the coming into effect of the Geneva Accords.
The armed incursions have been accompanied by widespread acts of subversion and terrorism. According to an annual survey entitled "Patterns of Global Terrorism 1987", incidents of international terrorism increased by 7 per cent last year, largely as a result of attacks in Pakistan by agents of the Soviet-backed Kabul regime. As many as 259 attacks were conducted inside Pakistan last year alone, killing 264 and wounding 1,069 people. Since the coming into effect of the Geneva Accords there have been nearly 70 further acts of sabotage and subversion, claiming 74 innocent lives and causing injuries to 55 persons. We have a vital stake in the restoration of peace and normalcy to Afghanistan. When peace finally returns, it will have been due to several causes, foremost among them the will and capacity of the people of Afghanistan to resist foreign aggression. The United Nations role in ending the conflict will have been equally important, as will the supportive role of the Organization of the Islamic Conference and the Non-Aligned Movement and the staunch support of the United States under President Reagan's Administration. Let us also recognize and applaud, across the ravages of a cruel and searing conflict, the bold and constructive contribution of General Secretary Gorbachev to the successful conclusion of the Geneva Accords.
Pakistan signed the Accords in good faith and is committed to their implementation. The United Nations Good Offices Mission for Afghanistan and Pakistan, after a number of inspection visits, has established in its report that no evidence was found of any violations of the Geneva Accords by Pakistan.
The Geneva Accords pave the way for a comprehensive settlement of the complex situation inside Afghanistan. Therefore, the United Nations will have a continuing role to play in the unfolding situation until the Accords have been completely implemented, foreign forces have been withdrawn and an intra-Afghan dialogue has produced a broad-based interim Government. The Afghan refugees can then return to their homes and all the people of Afghanistan can freely determine their own future.
We are heartened by the fact that the call for the establishment of a broad-based Government in Afghanistan, which was made with the understanding of the four signatories to the Geneva Accords in April this year, was further endorsed by the conference of Foreign Ministers of the non-aligned countries which was held recently in Nicosia. I take this opportunity to convey to the Secretary-General and his Special Representative, Mr. Diego Cordovez, who is now the Foreign Minister of Ecuador, our gratitude for the contribution which they made in working out the Geneva instruments, and for the patience and skill which ensured the signing of the Accords by all the parties concerned last April.
Pakistan was also closely involved, through the Organization of the Islamic Conference, in the promotion of the peace process between Iran and Iraq in the long-drawn-out war which brought so much death and destruction. That is why we join in celebrating today the great success achieved by the Secretary-General in bringing about a cease-fire that will, it Is hoped, pave the way for a comprehensive peace settlement, so that a new chapter of peace, friendship and fraternal co-operation between these two countries can be opened. There was deep anguish in Pakistan while this conflict lasted. As with Afghanistan, so with Iran and Iraq, not only are we close neighbours in a geographical sense, but historically, spiritually and culturally we are tied to them by the strongest bonds.
The role of the Secretary-General and the Security Council in bringing about the cessation of hostilities in the Iran-Iraq war was a critical factor. It demonstrated that concerted action by its members could enable the Council to fulfil effectively its primary responsibility under the Charter. We agree with the Secretary-General's observation in his annual report that there are two essentials for continuing success in implementing Security Council resolution 598 (1937); namely, a conviction on the part of the belligerents that genuine peace will provide the opportunity for reconstruction and progress that an uneasy truce cannot; and the continued exertion of its influence by the international community, particularly the permanent members of the Security Council, to bring about a just and lasting solution. 

The eight-year-old Iran-Iraq conflict, which is mercifully coming to an end, was a comparatively short-lived calamity, as against the Arab-Israel conflict that has ravaged the Middle East for more than 4υ years. Throughout this period women and children of Palestine have demonstrated extraordinary courage and resilience in keeping alight the flame of freedom. The most ruthless use of force by Israel has not extinguished that flame. The people of Palestine are in a state of constant ferment and for as long as their legitimate aspirations have not been fulfilled Israel cannot hope to live in peace.
The latest phase of the Palestinian uprising, which began last December, continues unabated. Unless the relevant United Nations resolutions are honoured in letter and spirit, peace in the Middle East will be as elusive in the future as it has been in the past. The people of Pakistan have a deep commitment to the cause of Palestine's freedom - a commitment that is as old as Pakistan itself. We shall continue to uphold the Palestine cause, and we shall work unrelentingly for the restitution of the inalienable right of the Palestinian people to self-determination and nationhood under the leadership of the Palestine Liberation Organization (PŁO), their sole and legitimate representative.
The withdrawal of Israel from all occupied Palestinian and Arab territories, including Al Quds Al Sharif, is indispensable to the restoration of peace in that ancient land. We urge the early convening of an international conference, with the participation of all parties concerned, including the PLO, for the realization of a just and comprehensive settlement in the Middle East.
It is our fervent hope that the forty-third session of the General Assembly, which is witnessing the resolution of many a regional conflict, will also witness accelerated progress in the resolution of the Middle East question, the oldest unresolved item on the Assembly's agenda. There is a discernible movement towards the peaceful resolution of regional conflicts from Kampuchea to Western Sahara and Namibia.
We hope that the Vietnamese troops in Kampuchea will be withdrawn immediately and that the people of that afflicted country, like the people of Afghanistan, will be left to decide their own destiny, without any interference or pressure from external sources. We also hope that this vital question will be resolved by the United Nations in accordance with the relevant United Nations resolutions and with the collective effort and support of all freedom-loving countries.
We welcome the signs of progress towards the resolution of festering political problems in Namibia and other parts of southern Africa. Pakistan is committed to the independence of Namibia under the South West Africa People's Organization (SWAPO), the sole and authentic voice of the Namibian people, and we will continue to give whole-hearted support to the Namibian people until they have achieved their sovereignty and independence.
Pakistan is equally committed to the eradication of the abominable system of apartheid in South Africa. In our adherence to the Charter of the United Nations lies our commitment to uphold "the dignity and worth of the human person". The inhuman policies and practices of the Pretoria regime and its aggression against the front-line States cannot be tolerated. We salute Nelson Mandela, that redoubtable fighter against apartheid, and demand an immediate end to his long incarceration, which has failed to break his spirit or to weaken his resolve.
We also welcome the signs of movement towards a peaceful settlement of the problems in the Central American region. The Guatemala peace accord of last year, initiated by President Oscar Arias Sanchez of Costa Rica, together with the on-going efforts of the Contadora Group and the Support Group, holds hopeful prospects for peace and stability in that region.
We hope that the return of peace in our own part of the world and in the Gulf region will be conducive to improvements in our relations with India. We give special importance to this, while we work for peace and friendly co-operation with all our neighbours, bilaterally as well as in the framework of the South Asian Association for Regional Cooperation (SAARC). We have taken a number of initiatives to demonstrate our desire for a good-neighbourly and co-operative relationship with India, on the basis of mutual advantage and sovereign equality.
The development of friendly relations between Pakistan and India would be greatly facilitated by the resolution of the Jammu and Kashmir dispute, which continues to hinder the process of normalization of our bilateral relations. We shall continue to seek a peaceful settlement of this problem, in accordance with the Simla Agreement and on the basis of the relevant resolutions of the United Nations.
The South Asian Association for Regional Cooperation holds great promise for our region. Peace and prosperity can best be ensured through planned co-operation by all its members acting together. Co-operation and joint action would be particularly efficacious in such situations of natural calamity as unfortunately have befallen Bangladesh "n the recent past. We feel the deepest sympathy with and most profound concern for, our brethren in Bangladesh for the grave loss of life and property resulting from the recent inundations, which submerged most of its countryside and agricultural land.
Indeed, at the third SAARC Summit in Katmandu it was decided to undertake a study of regional measures to preserve our environment and prevent natural disasters. We are convinced that timely action and co-ordinated efforts by the member countries in pursuance of this decision can effectively contribute towards preventing the recurrence of such natural disasters.
The on-going super-Power dialogue on arms control and disarmament has produced significant results. We hope that a treaty on reducing strategic nuclear weapons will soon be concluded. We also welcome the current efforts for confidence-building measures between the two major military alliances and for the reduction of their conventional forces.
The super-Power bilateral negotiations on disarmament, though important, cannot be a substitute for the multilateral disarmament process. Three months ago the third special session of the General Assembly devoted to disarmament debated issues affecting not only the question of peace and security, but also the threat of nuclear annihilation which hangs over mankind. Nearly all the participants underlined the close relationship between disarmament, security and development, and urged the reinvigoration of the multilateral disarmament process, while there were divergences on certain issues, the debate revealed the existence of agreement on many important subjects and an emerging consensus on others.
It is now up to the international community to preserve the gains emerging from that special session and to build upon them in order to promote the objectives of general and complete disarmament. In this context, there is a pressing need for such measures as a convention banning chemical weapons, a comprehensive nuclear test ban and the extension of security guarantees to non-nuclear-weapon States, a halt to the development of nuclear weapons, the prohibition of the introduction of new weapon systems, either on land or in the oceans, and the prevention of the arms race in outer space.
Pakistan is deeply concerned by the prospect of nuclear proliferation in South Asia and the introduction of sophisticated weapons and delivery systems in our region. These matters include the stockpiling of fissionable material and the acquisition of nuclear submarines as well as the indigenous production of lethal weapons, such as long-range surface-to-surface missiles, which will upset the regional equilibrium.
Pakistan has made several proposals in the field of nuclear and conventional disarmament in order to avert the dangers of nuclear proliferation and a disastrous arms race in our region. We are convinced that in our quest for general and complete disarmament regional approaches to disarmament hold increasing promise and can contribute effectively to this objective. Pakistan is fully committed to this approach, which we believe is the only viable one in a region that has a long history of tension and conflict. Our proposals, in both the bilateral and the regional contexts, aim at allaying the mistrust and suspicion about each other's intentions and capabilities and at fostering a climate of good will and understanding, so necessary for the promotion of the well-being of our peoples.
The international economic situation, particularly for the developing countries, remains a cause of concern. The 1980s are shaping up as a lost development decade. Hunger, disease and poverty continue to stalk entire continents. The living standards of many poor countries have dramatically declined. Their debt problem is increasing with the passage of time.
It is important to seek concerted solutions to the international economic problems. The results of the United Nations efforts in this direction need to be carefully assessed so as to evolve a fresh agreed approach at the multilateral level, revive growth and development and address the problems of the developing countries, including the issues of trade, finance and debt, and monetary reform. 
The growing interdependence of the global economy underscores the paramount need to establish a long-term perspective for international economic collaboration. My delegation fully supports the recommendation of the Economic and Social Council calling for the initiation of a comprehensive process for the preparation of an international development strategy for the fourth United Nations development decade, and the proposal of the Group of 77 to convene a special session of the General Assembly by 1990 to revive growth and development in the developing countries.
The co-operation between the two super-Powers, which has been instrumental in laying the foundation of a significant process of disarmament, will, no doubt, have an impact on the roles they play at the United Nations. In a refreshing approach to the United Nations, General Secretary Gorbachev has singled it out for praise, and the Soviet Union has decided to pay the arrears in its contribution to the Organization's peace-keeping forces. There are signs of a similar revision of the United States policy towards the payment of the arrears to the United Nations budget. Financial support to the United Nations in this critical year is indispensable. It would indeed be tragic if, at a moment when the Organization is poised to accomplish important missions for peace which would restore humanity's faith in it, the denial of resources should cripple its efforts and deprive it of the opportunity of achieving its purposes and goals.
It is a good augury that both super-Powers as well as other permanent members of the Security Council and the general membership of the United Nations wish to see the United Nations strengthened, at the end of a lean period induced by super-Power rivalry. The recent successes of the United Nations in dealing with regional conflicts owe a great deal to the process of dialogue, and even a degree of convergence on certain issues, which has developed between the two super-Powers
The prospects for peace in many parts of the world - most conspicuously in Afghanistan, southern Africa, Western Sahara, Kampuchea and the Gulf region - have brought unprecedented credibility to the United Nations system and to the future role of the United Nations in promoting international peace and security.
There is a new consciousness that the United Nations is the best instrument for forging a sound international partnership for peace and progress. It is the only forum through which the moral, intellectual, political, cultural and scientific resources of all States can be combined for the benefit of mankind. As the Secretary-General says in his annual report: "Multilateralism has proved itself far more capable of inspiring confidence and achieving results than any of its alternatives. Millions around the world have had a gratifying demonstration of the potential of the Organization and the validity of the hopes they place in it." (Ā/43/1, p. 2) Towards the end of a decade marked by conflict and convulsion and often clouded by cynicism and despair, we have reason to look to the future with confidence and consolation. 
